Citation Nr: 1816032	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disorder (COPD), emphysema, and restrictive lung disease, as secondary to service-connected sinusitis (to include difficulty breathing and poor speech), allergic rhinitis, and adjustment disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) from January 2015, June 2015, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran initially requested a Travel Board hearing in his September 2015 Substantive Appeal (VA Forms 9). In a February 2016 statement, he withdrew this hearing request in writing. Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702 (e) (2017).

The issue of entitlement to service connection for diseases of the trachea and bronchi-bronchiectasis has been raised by the record in a February 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In February 2018, the Veteran submitted additional evidence in response to a November 2017 expert medical opinion regarding the Veteran's claim for entitlement to service connection for COPD, for which the Veteran indicated he did not waive RO review. The Board therefore remands the claim so that the new evidence may be considered by the RO in the first instance as requested by the Veteran. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014).

The issue of entitlement to TDIU remains intertwined with the service connection claim herein and is therefore remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Review all evidence received since November 2018 on a de novo basis.

2. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).





